DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings were received on August 4, 2022.  These drawings are unacceptable.  Specifically, it does not appear the issues have been resolved in Figures 1-9, 12, 15 regarding the character of the lines, numbers, letters, shading, and lead lines.  For example, in Figure 1, the lines and arrows for cutaway A-A’ are not dark and dense enough and appear to be faded.  Similar issues exist with the x, y, z- axes of Figure 1.  Also, various circles of Figure 1 regions of element 104 are not dense dark enough.
	Figures 2-9, 12, 15 suffer similar issues.




The drawings are objected to because:
	Figures 1-9, 12, 15 are objected to under CFR 1.84(l, m, p, q) - character of lines, numbers, less are not clean durable and black; shading reduces legibility; numbers, lead lines are not clean, durable.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Response to Arguments
Applicant's arguments filed August 4, 2022 as they pertain to claim 1 have been fully considered but they are not persuasive.
	As best as examiner understands, Applicant’s remarks pertain to the amended subject matter and the art of Heck, however as best as Examiner understands, Applicant’s claims are directed to nothing more than making the device of Heck portable.  Examiner notes that would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make portable (i.e. include a motorized vehicle), since it has been held that making an old device portable or movable without producing any new or unexpected results involves only routine skill in the art.  In re Lindberg 93 USPQ 23 (CCPA 1952).
	Heck already teaches the desire to impinge the concentrated solar energy at various “underlying surfaces” (Heck Fig. 3 - 320; para. [0041]; Fig. 7 - 724; para. [0044]), and further the solar refraction device is movable (Heck para. [0033]).   Additionally, Heck teaches focusing the solar energy to translating areas of underlying surfaces (Heck Fig. 9 - 910, 912, 914, 916; para. [0047]).
	While Heck does not specify the SRDs are themselves on/attached to a motorized vehicle, such feature is tantamount to making portable.  Such portability does not produce any unexpected results since as taught by Heck, such portability is already desired to focusing and concentrate the solar energy at various underlying locations (Heck Fig. 3 - 320; para. [0041]; Fig. 7 - 724; para. [0044]; Fig. 9 - 910, 912, 914, 916; para. [0047]).

Applicant’s arguments with respect to claims 12 and 18 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 25, the claim recites “passive solar light tubes” which is unclear what is meant by such a device.  Are these fiber optics, which are of course light tubes and thus can convey “solar light”?  Are these just any tube which can also convey light, like a roll of paper?  What is meant by “passive”?  Applicant’s specification provides no guidance on such a device and thus is unclear what the metes and bounds are.  For purposes of compact prosecution, Examiner will consider any “tube” to also be a solar lighting tube so long as solar (any light) interacts with such tube, this includes fiber optics.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 102(a1) as being anticipated by Shin et al. (US 2008/0115830 - Shin).
	As to claim 12, Shin teaches a refractive solar system (Shin Fig. 1) comprising a solar energy device comprising one or more solar lighting devices (Shin Fig. 1 - 12; para. [0012]), a solar refraction device supported above the one or more solar lighting devices (Shin Fig. 1 - 11; para. [0012]), the solar refraction device comprising a lens array assembly having a plurality of lens array sub-assemblies (Shin Fig. 1 - 11; para. [0012]), the lens array assembly configured to refract solar energy impinging on the lens array assembly to focus refracted solar energy at a plurality of focal points of the plurality of lens array sub-assemblies (Shin Fig. 3 - 11, 111; para. [0014]), each focal point of the plurality of focal points corresponding to one lens array sub-assembly of the plurality of lens sub-assemblies (Shin Fig. 3 - 11, 111; para. [0014]), the plurality of focal points being directed at the solar energy device located beneath the solar refraction device (Shin Fig. 3 - 11, 111; para. [0014]).

Claims 12, 17, 25-26 are rejected under 35 U.S.C. 102(a1) as being anticipated by Shaw et al. (GB 1,585,916 - Shaw).
	As to claim 12, Shaw teaches a refractive solar system (Shaw Fig. 13) comprising a solar energy device comprising one or more solar lighting devices (Shaw Fig. 13 - 102; page 6:lines 75-100), a solar refraction device supported above the one or more solar lighting devices (Shaw Fig. 13 - 101, 105; page 6:lines 75-100; Fig. 4 - 10, 2; page 3:lines 105-115), the solar refraction device comprising a lens array assembly having a plurality of lens array sub-assemblies (Shaw Fig. 13 - 101, 105), the lens array assembly configured to refract solar energy impinging on the lens array assembly to focus refracted solar energy at a plurality of focal points of the plurality of lens array sub-assemblies (Shaw Fig. 13 - 101, 105; page 6:lines75-100), each focal point of the plurality of focal points corresponding to one lens array sub-assembly of the plurality of lens sub-assemblies (Shaw Fig. 13 - 101, 105; page 6:lines75-100), the plurality of focal points being directed at the solar energy device located beneath the solar refraction device (Shaw Fig. 13 - 102; page 6:lines 75-100).
	As to claim 17, Shaw teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Shaw further teaches a vehicle (Shaw Fig. 13 - 107, 106), wherein the solar energy device or solar refraction device is mounted to a vehicle (Shaw Fig. 13 - 107, 106).
	As to claim 25, Shaw teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Shaw further teaches the one or more solar lighting devices include one or more passive solar light tubes (Shaw Fig. 13 - 102; page 6:lines 85-90).
	As to claim 26, Shaw teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Shaw further teaches the one or more solar lighting devices include fiber optics (Shaw Fig. 13 - 102; page 6:lines 85-90).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heck et al. (US 2017/0051947 - Heck; of record).
	As to claim 1, Heck teaches a mobile solar system comprising a solar refraction device (SRD) (Heck Figs. 1-12) comprising a lens array assembly having a plurality of lens array sub-assemblies (Heck Fig. 2 - 110, 112, 114, 116, 118, 120, 122, 124), the lens array assembly configured to refract solar energy impinging on the lens array assembly to focus refracted solar energy at a plurality of focal points of the plurality of lens array sub-assemblies (Heck Fig. 1 - 138; para. [0033]; Fig. 3 - 318, 320; para. [0040], [0041]; Fig. 4 - 400, 416, 418; para. [0040], [0041]), each focal point of the plurality of focal points corresponding to a corresponding lens array sub-assembly of the plurality of lens array sub-assemblies (Heck Fig. 1 - 138; Fig. 3 - 318, 320; Fig. 4 - 416, 418; para. [0040], [0041]), a frame supporting the solar refraction device above an underlying surface (Heck Fig. 1 - 128; Fig. 2 - 128) and a mobility system coupled to the frame to provide movement of the SRD above and across the underlying surface (Heck para. [0033] - support (128) connected solar tracker to move (128) and (100)), wherein one or more of the plurality of focal points are directed toward the underlying surface (Heck Fig. 3 - 320; para. [0041]; Fig. 7 - 724; para. [0044]; Fig. 9 - 910, 912, 914, 916; para. [0047]).
	Heck further teaches relative translational movement of the SRD above and across an underlying surface (Heck Fig. 9 - 910, 912, 914, 916; para. [0047]), but doesn’t specify a motorized vehicle to provide the movement.
	It would have been obvious to one of ordinary skill in the art at the time of invention to include a motorized vehicle, since it has been held that making an old device portable or movable without producing any new or unexpected results involves only routine skill in the art.  In re Lindberg 93 USPQ 23 (CCPA 1952).  As discussed by Heck, such portability/movement allows for changing the position of the focusing location to heat materials (Heck Fig. 9 - 910, 912, 914, 916; para. [0033], [0047]).
	As to claim 2, Heck teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Heck as modified above teaches the motorized vehicle has a motor (Heck para. [0033] - implicit to “motorized vehicle”).
	As to claim 7, Heck teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Heck further teaches an adjustment mechanism configured to adjust a position of each of one or more lens array sub-assemblies (Heck para. [0035]).
	As to claim 9, Heck teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Heck further teaches one or more of the plurality of focal points are at the underlying surface (Heck Fig.3 - 320; Fig. 7 - 714, 716, 718, 720, 722).	
	As to claim 10, Heck teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Heck further teaches a materials bin, and wherein the plurality of focal points are directed at the materials bin (Heck Fig. 7 - 726).
	As to claim 11, Heck teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Heck further teaches a shape of the lens array assembly comprises a 3D parabola or a trough shape (Heck Fig. 1; para. [0033], [0040]; Fig. 3 - 300; Fig. 4 - 400).

Claims 1-2, 4, 6-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Green Power Science (Fresnel Lens Solar Power Foundry Obsidian Farm 3800 ˚ F 2100˚ C Fresnel Optics; herein Greenpower)1 in view of Heck (cited above).
	As to claim 1, Greenpower teaches a mobile solar system (Greenpower - min 0:00-1:15), comprising a solar refraction device (SRD) comprising a lens array assembly (Greenpower - min 0:00-1:15 - Fresnel lens), the lens array assembly configured to refract solar energy impinging on the lens array assembly to focus refracted solar energy at focal point (Greenpower - min 0:00-1:15 - focusing light onto sample), the focal point corresponding to the lens array (Greenpower - min 0:00-1:15), a frame supporting the solar refraction device above an underlying surface (Greenpower - min 0:00-1:15 - wooden frame, lens above the sample to be heated/melted), a mobility system coupled to the frame, the mobility system comprising a motorized vehicle to provide movement by translation of the solar refraction device above and across the underly surface (Greenpower - min 0:00-1:15 - motors+wheels of tracking system; translating and moving Fresnel lens above and across the underlying surface), wherein one or more of the plurality of focal points are directed toward the underlying surface (Greenpower - min 0:00-1:15 - focusing light onto sample).
	Greenpower does not specify the lens array assembly has a plurality of sub-assemblies, each sub-assembly having a plurality of focal points.
	In the same field of endeavor Heck teaches a mobile solar system having a lens array assembly having a plurality of lens array sub-assemblies (Heck Fig. 2 - 110, 112, 114, 116, 118, 120, 122, 124), the lens array assembly configured to refract solar energy impinging on the lens array assembly to focus refracted solar energy at a plurality of focal points of the plurality of lens array sub-assemblies (Heck Fig. 1 - 138; para. [0033]; Fig. 3 - 318, 320; para. [0040], [0041]; Fig. 4 - 400, 416, 418; para. [0040], [0041]), each focal point of the plurality of focal points corresponding to a corresponding lens array sub-assembly of the plurality of lens array sub-assemblies (Heck Fig. 1 - 138; Fig. 3 - 318, 320; Fig. 4 - 416, 418; para. [0040], [0041]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a SRD with lens array sub-assemblies since, as taught by Heck, such SRDs allow for focusing light onto a plurality of focal points and locations an thus a heating area to heat/melt objects (Heck para. [0012], [0001]).

    PNG
    media_image1.png
    494
    479
    media_image1.png
    Greyscale

	As to claim 2, Greenpower in view of Heck teaches all the limitations of the instant inventio as detailed above in claim 1, and Greenpower further teaches the motorized vehicle of the mobility system comprises a motor (Greenpower - min 0:00-1:15).
	As to claim 4, Greenpower in view of Heck teaches all the limitations of the instant inventio as detailed above in claim 1, and Greenpower further teaches the motorized vehicle of the mobility system comprises one or more wheels or continuous threads (Greenpower - min 0:00-1:15).

    PNG
    media_image2.png
    685
    851
    media_image2.png
    Greyscale

	
	As to claim 6, Greenpower in view of Heck teaches all the limitations of the instant inventio as detailed above in claim 1, and Greenpower/Heck further teaches the solar refraction devices is configured to be removable from the frame (Greenpower - min 0:00-1:15 - Fresnel lens removable from wood frame via nuts/bolts/screws; Heck para. [0035]).
	As to claim 7, Greenpower in view of Heck teaches all the limitations of the instant inventio as detailed above in claim 1, and Greenpower/Heck further teaches an adjustment mechanism configured to adjust a position of each of one or more lens array sub-assemblies ((Greenpower - min 0:00-1:15; Heck para. [0035]).
	As to claim 9, Greenpower in view of Heck teaches all the limitations of the instant inventio as detailed above in claim 1, and Greenpower further teaches one or more of the plurality of focal points are at the underlying surface (Greenpower - min 0:00-1:15 - focusing light onto sample).
	As to claim 10, Greenpower in view of Heck teaches all the limitations of the instant inventio as detailed above in claim 1, and Heck further teaches a materials bin, and wherein the plurality of focal points are directed at the materials bin (Heck Fig. 7 - 726).
	As to claim 11, Greenpower in view of Heck teaches all the limitations of the instant inventio as detailed above in claim 1, and Heck further teaches a shape of the lens array assembly comprises a 3D parabola or a trough shape (Heck Fig. 1; para. [0033], [0040]; Fig. 3 - 300; Fig. 4 - 400).
	
Claims 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over ElectronicsNmore (Solar Panel Experiment Using Fresnel Lens; herein ElectronicsNmore)2 in view of Heck (cited above).
	As to claim 12, ElectronicsNmore teaches a refractive solar system (ElectronicsNmore - min 0:00-6:05) comprising a solar energy device comprising one or more solar lighting devices (ElectronicsNmore - min 0:00-6:05 - solar panel), the solar refraction devices comprises a lens array assembly (ElectronicsNmore - min 0:00-6:05 - Fresnel Lens), the lens assembly configured to refract solar energy impinging on the lens array assembly to focus refracted solar energy at a focal point (ElectronicsNmore - min 0:00-6:05 - focusing sun light to the solar panel), each focal point corresponding to the lens array (ElectronicsNmore - min 0:00-6:05), the focal point being directed at the solar energy device located beneath the solar refraction device (ElectronicsNmore - min 0:00-6:05).
	ElectronicsNmore does not specify the lens array assembly has a plurality of sub-assemblies, each sub-assembly having a plurality of focal points.
	In the same field of endeavor Heck teaches a mobile solar system having a lens array assembly having a plurality of lens array sub-assemblies (Heck Fig. 2 - 110, 112, 114, 116, 118, 120, 122, 124), the lens array assembly configured to refract solar energy impinging on the lens array assembly to focus refracted solar energy at a plurality of focal points of the plurality of lens array sub-assemblies (Heck Fig. 1 - 138; para. [0033]; Fig. 3 - 318, 320; para. [0040], [0041]; Fig. 4 - 400, 416, 418; para. [0040], [0041]), each focal point of the plurality of focal points corresponding to a corresponding lens array sub-assembly of the plurality of lens array sub-assemblies (Heck Fig. 1 - 138; Fig. 3 - 318, 320; Fig. 4 - 416, 418; para. [0040], [0041]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a SRD with lens array sub-assemblies since, as taught by Heck, such SRDs allow for focusing light onto a plurality of focal points and locations (Heck para. [0012], [0001]).


    PNG
    media_image3.png
    507
    753
    media_image3.png
    Greyscale

	As to claim 17, ElectronicsNmore in view of Heck teaches all the limitations of the instant invention as detailed above in claim 12, and ElectronicsNmore further teaches a vehicle (ElectronicsNmore - min 0:00-6:05 - wooden frame), wherein the solar energy device or the solar refraction device is mounted to a vehicle (ElectronicsNmore - min 0:00-6:05).
		
Claims 5, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Greenpower (cited above), Heck (cited above), and Weesner et al. (US 2005/0218657 - Weesner; of record).
	As to claim 5, Greenpower in view of Heck teaches all the limitations of the instant inventio as detailed above in claim 4, and while Greenpower teaches feet (Greenpower - min 0:00-1:15), Greenpower doesn’t specify they are retractable.  In the same field of endeavor Weesner teaches a solar system having a mobility system with a frame having retractable feet (Weesner Figs. 1, 2 - 14; para. [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide an adjustment mechanism and mobility system since, as taught by Weesner, such feet allow for stabilizing mobility systems (e.g. trailers) (Weesner Figs. 1-2; para. [0025]).
	As to claim 18, Greenpower teaches a mobile solar system (Greenpower - min 0:00-1:15), comprising 
	a solar refraction device (SRD) comprising a lens array assembly (Greenpower - min 0:00-1:15 - Fresnel lens), the lens array assembly configured to refract solar energy impinging on the lens array assembly to focus refracted solar energy at focal point (Greenpower - min 0:00-1:15 - focusing light onto sample), the focal point corresponding to the lens array (Greenpower - min 0:00-1:15), 
	a frame supporting the solar refraction device above an underlying surface (Greenpower - min 0:00-1:15 - wooden frame, lens above the sample to be heated/melted), the frame comprising feet (Greenpower - min 0:00-1:15). 
	an adjustment mechanism to provide for adjustment of at least two degrees of freedom (Greenpower - min 0:00-1:15 - motors+wheels of tracking system; rotation = both vertical and horizontal movement), a first mobility system comprising one or more wheels or continuous tread coupled to the frame to provide power-assisted movement by translation (Greenpower - min 0:00-1:15 - motors+wheels of tracking system; translating and moving Fresnel lens above and across the underlying surface), wherein one or more of the plurality of focal points are directed toward the underlying surface (Greenpower - min 0:00-1:15 - focusing light onto sample).
	Greenpower does not specify the lens array assembly has a plurality of sub-assemblies, each sub-assembly having a plurality of focal points, and the feet being retractable.
	In the same field of endeavor Heck teaches a mobile solar system having a lens array assembly having a plurality of lens array sub-assemblies (Heck Fig. 2 - 110, 112, 114, 116, 118, 120, 122, 124), the lens array assembly configured to refract solar energy impinging on the lens array assembly to focus refracted solar energy at a plurality of focal points of the plurality of lens array sub-assemblies (Heck Fig. 1 - 138; para. [0033]; Fig. 3 - 318, 320; para. [0040], [0041]; Fig. 4 - 400, 416, 418; para. [0040], [0041]), each focal point of the plurality of focal points corresponding to a corresponding lens array sub-assembly of the plurality of lens array sub-assemblies (Heck Fig. 1 - 138; Fig. 3 - 318, 320; Fig. 4 - 416, 418; para. [0040], [0041]).
	In the same field of endeavor Weesner teaches a solar system having a mobility system with a frame having retractable feet (Weesner Figs. 1, 2 - 14; para. [0025]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a SRD with lens array sub-assemblies since, as taught by Heck, such SRDs allow for focusing light onto a plurality of focal points and locations an thus a heating area to heat/melt objects (Heck para. [0012], [0001]) and to provide retractable feet since, as taught by Weesner, such feet allow for stabilizing mobility systems (e.g. trailers, frames) (Weesner Figs. 1-2; para. [0025]).
	As to claim 19, Greenpower in view of Heck and Weesner, teaches all the limitations of the instant inventio as detailed above in claim 18, and Greenpower further teaches the mobility system comprises a motor (Greenpower - min 0:00-1:15).
	As to claim 20, Greenpower in view of Heck and Weesner teaches all the limitations of the instant inventio as detailed above in claim 18, and Greenpower further teaches the frame is configured to be attached to a second mobility system (Greenpower - min 0:00-0:15 - wood frame being configured to be attached to pickup truck).
	As to claim 21, Greenpower in view of Heck and Weesner teaches all the limitations of the instant inventio as detailed above in claim 20, and Greenpower further teaches the second mobility system is a mechanical vehicle (Greenpower - min 0:00-0:15).
	As to claim 22, Greenpower in view of Heck and Weesner teaches all the limitations of the instant inventio as detailed above in claim 20, and Greenpower further teaches the second mobility system comprises one or more wheels or continuous treads (Greenpower - min 0:00-0:15).
	As to claim 23, Greenpower in view of Heck and Weesner teaches all the limitations of the instant inventio as detailed above in claim 22, and Weesner further teaches the retractable feet are configured to be lowered onto the underlying surface to raise the one or more of wheels or continuous treads above the underlying surface (Weesner Fig. 2 - 14; para. [0040]).
	As to claim 24, Greenpower in view of Heck teaches all the limitations of the instant inventio as detailed above in claim 18, and Greenpower/Heck further teaches the solar refraction devices is configured to be removable from the frame (Greenpower - min 0:00-1:15 - Fresnel lens removable from wood frame via nuts/bolts/screws; Heck para. [0035]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Greenpower and Heck as applied to claim 1 above, and further in view of Dror (US 2013/0175420; of record).
	As to claim 8, Greenpower and Heck teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify an adjustment mechanism to provide for adjustment of roll, pitch, and yaw of the solar refraction device.  In the same field of endeavor Dror teaches a solar system having an adjustment device for adjusting roll, pitch, yaw (Dror Fig. 1 - 99; para. [0013]; FIg. 5 - 99, 150. 140; para. [0018]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide  adjustment for roll, pitch, yaw since, a taught by Dror, such adjustment allows for positioning solar systems (Dror para. [0002], [0013]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heck as applied to claim 1 above, and further in view of Dror (cited above).
	As to claim 8, Heck teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify an adjustment mechanism to provide for adjustment of roll, pitch, and yaw of the solar refraction device.  In the same field of endeavor Dror teaches a solar system having an adjustment device for adjusting roll, pitch, yaw (Dror Fig. 1 - 99; para. [0013]; FIg. 5 - 99, 150. 140; para. [0018]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide  adjustment for roll, pitch, yaw since, a taught by Dror, such adjustment allows for positioning solar systems (Dror para. [0002], [0013]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw as applied to claim 12 above, and further in view of Talaba et al. (US 2009/0277495 - Talaba).
	As to claim 16, Shaw teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Shaw further teaches the refractive solar system further comprises an energy storage devices (Shaw Fig. 14 - 111), but doesn’t specify a battery to be charged.  In the same field of endeavor Talaba teaches solar refractive systems with batteries configured to be charged (Talaba Fig. 1B - 482; para. [0043]; Fig. 2 - 482).  It would have been obvious to one of ordinary skill in the art to provide batteries to be charged since, as taught by Talaba, batteries are well known in the art for the purpose of storing power/energy (Talaba Fig. 2; para. [0043]).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Faidi (US 10,508,832) teaches additional mobile solar system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 9, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 GREENPOWERSCIENCE. “Fresnel Lens Solar Power Foundry Obsidian Farm 3800 ˚ F 2100˚ C Fresnel Optics Greenpowerscience.” YouTube, YouTube, 16 May 2013, https://www.youtube.com/watch?v=drE54ctrHBY.
        2 ElectronicsNmore. “Solar Panel Experiment Using Fresnel Lens!” YouTube, YouTube, 28 Nov. 2019, https://www.youtube.com/watch?v=B16hHEaWwpI.